Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), we conclude that it provided a valid line of reasoning to sustain defendant’s conviction of robbery in the first degree, criminal possession of a weapon in the second degree, and grand larceny in the third degree. Further, we find no error in the court’s refusal to charge attempted robbery in the first degree and attempted grand larceny in the third degree as lesser included offenses. There was no reasonable view of the evidence that would have supported a finding that defendant committed the lesser offense, but not the greater (see, People v Glover, 57 NY2d 61, 64).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of *954Supreme Court, Monroe County, Doyle, J. — robbery, first degree, and other charges.) Present — Doerr, J. P., Denman, Boomer, Balio and Lawton, JJ.